           Case 1:21-cr-00120-RCL Document 34 Filed 05/10/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :
      v.                                    :       Case No. 1:21-cr-120-RCL
                                            :
KEVIN SCOTT FAIRLAMB,                       :
                                            :
                                            :
                      Defendant.            :

                          GOVERNMENT’S NOTICE OF FILING

       The United States of America, through its attorney, the United States Attorney for the

District of Columbia, respectfully files a copy of the Government’s first formal discovery letter

(without attachments) provided to defense counsel on May 10, 2021.

                                            Respectfully submitted,

                                            Channing D. Phillips
                                            Acting U.S. Attorney
                                            D.C. Bar No. 415793


                                     By:
                                            LESLIE A. GOEMAAT
                                            MA Bar No. 676695
                                            Assistant United States Attorney
                                            Fraud Section
                                            U.S. Attorney’s Office
                                            555 4th Street, N.W., Room 5840
                                            Washington, D.C. 20530
                                            Office: 202-803-1608
                                            Email: Leslie.Goemaat@usdoj.gov
         Case 1:21-cr-00120-RCL Document 34 Filed 05/10/21 Page 2 of 2




                             CERTIFICATE     OF   SERVICE

        I HEREBY CERTIFY that I have caused a copy of the foregoing notice to be served
by electronic means, through the Court’s CM/ECF system, upon all parties of record.

                                        /s/ Leslie A. Goemaat
                                        L ESLIE A. G OEMAAT
                                        Assistant United States Attorney
